                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 JEREMY D. DAVIS, et al.,                     :   Case No. 1:18-cv-782
                                              :
         Plaintiffs,                          :   Judge Timothy S. Black
                                              :   Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 REINVEST CONSULTANTS, LLC, et                :
 al.,                                         :
                                              :
         Defendants.                          :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 5) AND
                 TERMINATING THIS CASE IN THIS COURT

        This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on November 20, 2018, submitted

a Report and Recommendation. (Doc. 5). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the reasons stated above:

        1) Plaintiffs’ complaint (Doc. 4) is DISMISSED with prejudice.
        2) The Court certifies that, pursuant to 28 U.S.C. § 1915(a), an appeal of this
           Order would not be taken in good faith and therefore Plaintiffs are denied leave
           to appeal in forma pauperis. Plaintiffs remain free to apply to proceed in forma
           pauperis in the Court of Appeals; and

        3) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:      12/11/18
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
